Citation Nr: 0201156	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  98-09 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an original evaluation in excess of 20 percent 
for separation of the right acromioclavicular joint.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to June 1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for status post fracture of the right clavicle and 
assigned the condition a noncompensable evaluation, effective 
July 1, 1996.  A June 2000 rating decision increased the 
evaluation for the right shoulder disability classified as 
status post separation of the right acromioclavicular joint, 
effective July 1, 1996.  Jurisdiction over the veteran's 
claims file currently resides with the RO in Muskogee, 
Oklahoma.

This claim was previously before the Board and was the 
subject of an October 2000 remand that sought additional 
medical evidence and a VA examination.  The RO has developed 
the claim to the extent possible pursuant to that remand and 
the claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The veteran's right shoulder disability is productive of 
limitation of right arm motion to shoulder level without 
episodes of dislocation, or deformity of the joint.


CONCLUSION OF LAW

The criteria for entitlement to an original rating greater 
than 20 percent for separation of the right acromioclavicular 
joint are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 4.20, 4.71a, Diagnostic Codes 5299-5203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

This claim arises from the veteran's application for an 
original rating for a right shoulder disability.  There is no 
issue as to substantial completeness of the application.  See 
38 U.S.C.A. § 5102 (West Supp. 2001).  VA has secured all VA 
and private medical records that the veteran has indicated 
are available and pertinent to his claim, and for which the 
veteran has provided appropriate contact information to allow 
VA to acquire the evidence.  Therefore, the Board finds that 
VA has satisfied its duty to assist with respect to such 
records.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

In addition, the veteran has been advised of the evidence 
necessary to substantiate his claims, by means of the April 
1998 statement of the case; the supplemental statements of 
the case issued in June 2000 and November 2001; the rating 
decisions; and the October 2000 Board remand issued regarding 
the claim.  See 38 U.S.C.A. § 5103(a) (West Supp. 2001).  
Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
veteran's claim, have been satisfied.

In the October 2000 remand, the Board sought additional 
medical evidence, especially the reports of the veteran's 
right shoulder surgery in 1998.  The RO mailed the veteran a 
letter dated October 26, 2000, which informed him that VA 
needed the medical records of his shoulder surgery.  The 
veteran did not respond.  The RO again notified the veteran 
in a March 8, 2001, letter that those medical records were 
needed and that VA did not have contact information to 
acquire those medical records.  The veteran was also informed 
that he could obtain those records personally and submit them 
to VA.  The veteran did not respond.  Therefore, the Board 
finds that additional efforts to obtain the records would be 
futile, and that there is no reasonable possibility that 
additional efforts could aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2), (b)(3).

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  However, 
the Board finds that the RO made the appropriate and legally 
required effort to develop the veteran's claim and the 
veteran did not cooperate with that development.  The veteran 
has been provided the full notice and development procedures.  
The medical records sought in the Board remand are not 
currently associated with the claims folder because the 
veteran has not cooperated with the requested development.  
The United States Court of Appeals for Veterans Claims has 
stated that duty to assist in the development and 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).  Here, VA has taken the action 
required of VA.  The veteran has failed to supply VA with the 
information required to take any further development action.  
Therefore, the Board finds that development is complete and 
sufficient.

The veteran also failed to report for an examination 
scheduled on October 10, 2001.  He was notified of that 
scheduled examination by a September 25, 2001, letter.  The 
claims folder does not contain evidence that the veteran has 
attempted to reschedule that examination or offered any 
explanation of his absence.  When entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, and the claim is an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2001).  Therefore, 
this claim will be rated based on the evidence of record as 
the veteran has failed to report for an examination in an 
original compensation claim.  

Evidence

An October 1996 VA general medical examination shows that the 
veteran had a recent injury to his right shoulder.  The 
veteran was taking Motrin for his recently fractured right 
clavicle with surgery, but took no other medication.  The 
examiner noted a recent operation on the shoulder.  The 
accompanying radiology consultation of the right shoulder 
demonstrated relocation of the distal clavicle, the location 
associated with the resection of the tip.  No wire sutures 
were identified.  The examiner provided an impression of 
satisfactory postoperative appearance and position of the 
right clavicle.

A June 1998 service department medical report shows that the 
veteran had a history of a grade IV acromioclavicular 
separation with surgical repair.  He was having a feeling of 
grating and daily shoulder pain.  The consulting physician 
noted a failed Weaver-Dunn procedure.  The veteran complained 
of fatigue at the end of the day and pain with elevation.  
Physical examination found tenderness at the 
acromioclavicular interval and pain with elevation.

A March 2000 disability examination requested by VA shows 
that the veteran fractured his clavicle in a motorcycle 
accident in 1996.  Having no improvement with conservative 
treatment, he had surgery three months after the accident and 
a second operation in 1998, but the result had been less than 
satisfactory.  The shoulder joint hurt constantly and had 
lost strength and movements.  He could not throw and he could 
not lift over 30 pound or perform overhead activities.  At 
times, his right finger tips became numb and cold 
temperatures aggravated the pain.  The veteran was right hand 
dominant.  He was cooperative and in no apparent distress.

Examination of the right shoulder found mild deltoid atrophy 
and two old surgical scars, each eight centimeters in length, 
localized on the lateral half of the clavicle.  One was 
vertical, the other horizontal and they traversed each other 
in a plus sign (+) fashion.  The distal third of the clavicle 
was not palpated and the right acromion looked prominent.  
The lateral aspect of the vertical surgical scar was numb.  
No tenderness was found on palpation.  The strength of the 
left deltoid muscle was 4 in the scale from 0 to 5.  The 
veteran's right shoulder was capable of 100 degrees of 
flexion, 70 degrees of extension, 100 degrees of abduction, 
30 degrees of adduction, 30 degrees of internal rotation, and 
40 degrees of external rotation.  The left shoulder was 
capable of 160 degrees of flexion, 80 degrees of extension, 
160 degrees of abduction, 70 degrees of adduction, 80 degrees 
of internal rotation, and 90 degrees of external rotation.

The examiner provided a diagnosis of moderately limited range 
of motion and mild deltoid muscle atrophy and weakness of the 
right shoulder as a result of a complicated right clavicle 
fracture.  The examiner provided a comment that the veteran 
was functioning with his right shoulder limitations, and no 
surgical treatment was foreseen in the future.  His condition 
would remain the same if he did not participate in overhead 
and strenuous activities involving his right shoulder.

Analysis

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001) 
(Schedule).  Shoulder disabilities are evaluated pursuant to 
the criteria found in Diagnostic Codes 5200 through 5203 of 
the Schedule.  38 C.F.R. § 4.71a (2001).  Handedness for the 
purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  The injured hand, or 
the most severely injured hand, of an ambidextrous individual 
will be considered the dominant hand for rating purposes.  
38 C.F.R. § 4.69 (2001).  The evidence shows that the 
veteran's injury is to his right, or major, shoulder.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet App 119, 126 (1999).

The RO has evaluated the veteran's right shoulder by analogy 
under Diagnostic Code 5203.  38 C.F.R. §§ 4.20, 4.71a; 
Diagnostic Code 5203.  That diagnostic code provides for a 
maximum 20 percent evaluation for impairment of the clavicle 
or scapula.

Diagnostic Code 5201 provides for a 20 percent evaluation 
where the motion of either arm is limited to shoulder level.  
A 30 percent evaluation is provided where motion of the major 
arm is limited to midway between the side and shoulder level, 
and a 40 percent evaluation where motion of the major arm is 
limited to 25 degrees from the side.

As shown on the March 2000 examination, the veteran is 
capable of 100 degrees of flexion, and 100 degrees of 
abduction.  This means that the veteran can actually raise 
his arm slightly higher than shoulder level.  See 38 C.F.R. 
§ 4.71, Plate I (2001) (showing that shoulder level is 
reached at 90 degrees of flexion or abduction).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

In this case there are no clinical records showing additional 
loss of motion due to functional factors.  As noted above, 
VA's efforts to obtain an examination that fully considers 
functional factors has been thwarted by the veteran's failure 
to report, and the Board must evaluate his disability on the 
basis of the record as it currently exists.  

Diagnostic Code 5202 provides a 20 percent evaluation where 
there are infrequent episodes of dislocation of the 
scapulohumeral joint with guarding of movement only at the 
shoulder level.  A 30 percent evaluation is provided where 
there are frequent episodes of dislocation of the major 
shoulder with guarding of all arm movements.  A 30 percent 
evaluation is also provided under this diagnostic code where 
there is marked deformity of the major humerus.  In addition 
this diagnostic code provides for evaluations in excess of 20 
percent where there is fibrous union of the humerus, nonunion 
of the humerus (false flail joint), or loss of the head of 
the humerus (flail joint).  

An X-ray examination of the right shoulder in October 1996, 
was interpreted as showing a "satisfactory" appearing right 
clavicle.  There have been no other reports of deformity such 
as would warrant an evaluation in excess of 20 percent under 
Diagnostic Code 5202.  There have been no reports of shoulder 
dislocation since the effective date of the grant of service 
connection.  Thus the veteran would not be entitled to a 
higher evaluation on the basis of frequent episodes of 
dislocation.

Accordingly, the Board finds that the preponderance of the 
evidence is against an original rating greater than 20 
percent for separation of the right acromioclavicular joint 
during any period since the effective date of the grant of 
service connection.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Codes 5200-5203.


ORDER

Entitlement to an original evaluation in excess of 20 percent 
for separation of the right acromioclavicular joint is 
denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

